Case 19-17699-pmm       Doc 51    Filed 06/26/20 Entered 06/26/20 14:59:54          Desc Main
                                 Document      Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      In re Jacqueline and Miguel Amaro, :         Chapter 13

                                               :

                        Debtors.       :           Case No. 19-17699 PMM
      ________________________________



                                 ORDER TO SHOW CAUSE

         This 26th day of June, 2020, upon consideration of the Motion of U.S. Bank Trust

  National Association for Relief from the Automatic Stay (doc. no. 40, the “Motion”):

         And the Debtors having filed a Response to the Motion (doc. no. 49):

         And the Motion having been prepared and submitted by Shonua L. Rhodes, who is

  a “Bankruptcy Asset Manager.” Motion at 1.

         AND movant having failed to present evidence that Shonua L. Rhodes is an

  attorney admitted to practice before this Court. See Local Rule 2090-1.

         It is therefore hereby ordered that counsel for movant U.S. Bank Trust National

  Association shall appear at the hearing on the Motion, Tuesday, June 30, 2020 at 10:00

  a.m. in the United States Bankruptcy Court, Gateway Building, Fourth Floor Courtroom,
Case 19-17699-pmm         Doc 51     Filed 06/26/20 Entered 06/26/20 14:59:54              Desc Main
                                    Document      Page 2 of 2



   201 Penn St., Reading, Pennsylvania, 196011 to show cause why this the Motion should

   not be denied for having been improperly filed.




                                                          _____________________________
                                                          HONORABLE PATRICIA M. MAYER
                                                          United States Bankruptcy Judge




       1
         The hearing will be conducted telephonically. Dial-in information may be obtained on the
Court’s website.

                                                  2
